Citation Nr: 0832839	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  01-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to 
November 1968.  He served in the Republic of Vietnam during 
the Vietnam era and was the recipient of the Purple Heart, 
among other awards.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision issued in 
September 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, wherein the RO 
granted service connection for PTSD and assigned an initial 
10 percent rating, effective from January 18, 2000.  The 
veteran perfected an appeal seeking a higher initial rating.  

The veteran testified at an RO hearing in November 2001; a 
transcript of the hearing is associated with the claims file.

In January 2002, the RO increased the disability rating for 
PTSD to 30 percent, effective January 11, 2000.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

Following remands in September 2003 and July 2005, the Board, 
in August 2007, increased the disability rating for PTSD to 
50 percent, effective to the date of claim; the RO 
subsequently implemented that award in a September 2007 
decision and assigned an effective date of January 11 2000 
for the 50 percent rating.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2008, the 
Court granted a Joint Motion for Partial Remand, vacated that 
portion of the Board's decision that denied an evaluation in 
excess of 50 percent for PTSD, and remanded the matter to the 
Board for action consistent with the Joint Motion.  

The Board's August 2007 decision included claims for 
increased rating for residuals of shell fragment wounds as 
well as for low back and left hip disorders, which claims 
were remanded for additional development.  That portion of 
the Board's decision remanded in August 2007 was unaffected 
by the Joint Motion.
FINDINGS OF FACT

1.  Prior to August 24, 2005, the veteran's PTSD was 
productive of occupational and social impairment with reduced 
reliability and productivity.  

2.  Since August 24, 2005, the veteran's PTSD is productive 
of occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSIONS OF LAW

1.  Prior to August 24, 2005, the schedule criteria for an 
initial rating higher than 50 percent for PTSD have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code (DC) 9411 (2007).

2.  Since August 24, 2005, the schedule criteria for a 70 
percent rating for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a higher initial rating for service-
connected PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Compliance with the Court's directives

The June 2008 Joint Motion called for the Board to consider 
whether the veteran's PTSD warrants an initial rating in 
excess of 50 percent.  Specifically, the parties to the Joint 
Motion felt that the August 2007 Board decision failed to 
provide adequate reasons and bases for its determination that 
the veteran's suicidal ideations and his "feelings of 
wanting to strangle, and to possibly kill, his boss" were 
not indicative of a 70 percent rating.  The matters raised in 
the Joint Motion will be discussed below.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board's August 2007 decision contained an extensive 
discussion of the requirements of the VCAA's duties to notify 
and assist the veteran. [see the Board's August 13, 2007 
decision, pages 4-7.]  The Board concluded that VA's duties 
to notify and assist the veteran under the VCAA were 
satisfied.

The Court-adopted Joint Motion did not identify any defect in 
the Board's August 2007 decision regarding the notification 
and assistance provisions of the VCAA.  Nor did the parties 
or the Court itself identify any deficiencies with respect to 
VCAA notice and assistance compliance on the part of VA.  The 
sole reason for remand, as stated in the Joint Motion, as 
adopted by the Court, was the Board's failure to provide 
adequate reasons and bases for its determination that the 
veteran's PTSD did not warrant a 70 percent rating. 

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].  In this case, neither party raised any 
concerns about the VCAA.  Nor did the Court.

Although the Court's June 2008 Order serves, in essence, to 
vacate the Board's August 2007 decision, insofar as it denied 
a evaluation in excess of 50 percent, and its legal efficacy, 
the Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of that decision reveals that the Board clearly 
articulated the VCAA's notification requirements to the 
veteran.  In other words, through the Board's August 2007 
denial, the veteran has already had an extensive advisement 
of the VCAA's duty to notify.  In addition, the August 2007 
decision noted the Board's satisfaction that all relevant 
facts had been adequately developed to the extent possible 
and that no further assistance to the veteran was required to 
comply with the duty to assist under the VCAA. 

Given the Court's injunction against piecemeal litigation, 
the Board is confident that the notification and assistance 
portions of the VCAA are not an issue in this case.  That is, 
the Board believes that the law of the case is that there are 
no VCAA notification and assistance defects which have been 
raised by the veteran and which need be addressed by the 
Board.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) 
[under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, 
and therefore, Board is not free to do anything contrary to 
the Court's prior action with respect to the same claim].

Accordingly, the Board will proceed to a decision.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Specific rating criteria

The veteran's PTSD is evaluated as 50 percent disabling under 
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A higher 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

GAF

Global Assessment of Functioning (GAF) scores are a scale 
rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  See 
38 C.F.R. § 4.130 [incorporating by reference VA's adoption 
of the DSM-IV, for rating purposes].

Analysis

In a July 2000 rating, the RO granted service connection for 
PTSD and assigned an initial 10 percent evaluation from 
January 18, 2000.  In January 2002, the rating was increased 
to 30 percent from January 11, 2000.  In August 2007, the 
Board increased the rating to 50 percent; in a September 2007 
rating decision, the RO implemented the Board decision and 
assigned an effective date of January 11 2000 for the 50 
percent rating.  

The evidence of record consists of VA treatment records, a 
report of VA social survey, and reports of VA psychiatric 
examinations.  

When the veteran was seen by VA in March 2000 he was alert 
and oriented times three and appeared in good contact with 
reality.  He denied any suicidal ideations or plans.  He 
appeared of average intelligence and seemed to have good 
insight and judgement.  The diagnosis was PTSD with severe 
survival guilt.  

At the time of an April 2000 VA social survey assessment, the 
veteran reported that he had been working for different 
companies in the field of medical sales for the past 21 
years.  He indicated that he enjoyed sales and found it 
paradoxical that he sold equipment that was used to evaluate 
his medical conditions.  The VA physician noted that the 
veteran was impeccably dressed in a suit, dress shirt and 
tie.  He was low-key and non-complaining.  He reported being 
functional in his family life and occupation, despite daily 
and recurrent reminders of his traumatic combat experience.  
He was selective in his report of symptoms, but did indicate 
that he had nightmares about twice a month, difficulty 
expressing emotion, startle response, survival guilt, and 
some memory problems.  He reported an increase in symptoms 
when he was exposed to events reminding him of Viet Nam.  It 
was noted that his massively supportive family and community 
experience seemed to have cushioned him from some of the PTSD 
effects and accounted for him being more functional than 
otherwise expected.  

At the May 2000 VA PTSD examination, the veteran indicated 
that he was currently not taking any psychotropic medication.  
He noted that he had some marriage/family counseling in the 
past, but currently was not involved in any ongoing therapy.  
He had never been admitted to an acute psychiatric unit.  He 
had never attempted suicide and did not think he would ever 
do that in the future, although he did say that he has had 
fleeting thoughts in the past.  He had never had any real 
thoughts of harming other people.  Mental status examination 
revealed that the veteran had adequate eye contact and was 
adequately groomed.  He was cooperative and attentive.  He 
was alert and oriented to person, place, and time.  He showed 
no obvious psychomotor agitation or retardation.  His speech 
was spontaneous and of adequate volume.  His affect was 
serious and slightly constricted.  His thought processes were 
coherent and he showed no delusional features.  He did not 
appear to be responding to any internal stimuli, such as 
auditory hallucinations.  His judgement appeared to be fair 
and he did not appear dangerous to himself or others.  The 
diagnosis was PTSD, chronic, moderate severity (with main 
feature of survivor guilt).  A GAF score of 50-52 was 
assigned.  The examiner added that the veteran "continues to 
question what his purpose in life is suppose to be and he 
does not feel very highly about himself in general."  

At a November 2001 RO hearing, the veteran reported that he 
was separated from his wife of 28 years, having moved out 
about two weeks earlier.  He guessed that he was kind of 
withdrawn; adding that if it wasn't for his wife he probably 
would not have "gone out as much as I did, she was the 
social one".  Instead of getting angry he withdraws and 
keeps his thoughts to himself.  

This evidence does not support a rating higher than 50 
percent for the veteran's PTSD.  Although the March 2000 VA 
treatment record indicated that the veteran had severe 
survival guilt, objective evaluation showed that he was alert 
and oriented and seemed to have good insight and judgement.  
The April 2000 VA social survey assessment likewise showed 
that the veteran was functioning adequately despite his PTSD 
symptomatology.  That is, despite his report of having 
symptoms such as nightmares about twice a month, difficulty 
expressing emotion, startle response, survival guilt, and 
some memory problems, he was still able to function well in 
his familial and occupational life.  Indeed, it was noted 
that he had worked in sales for the past 21 years and that 
his massively supportive family and community experience had 
cushioned him from some of the PTSD effects.  

While acknowledging that the veteran reported having some 
fleeting thoughts of suicide on the May 2000 VA examination, 
the Board notes that the VA examiner concluded that his PTSD 
was of only moderate severity.  Simply put, the veteran's 
"fleeting" thoughts of suicide alone are not sufficient to 
warrant a 70 percent rating.  The Board notes that, besides 
arguably the aforementioned "suicidal ideations," the 
veteran did not exhibit any of the other symptoms listed for 
a 70 percent rating.  While not diminishing the veteran's 
subsequent separation from his wife, which he feels was due 
to his withdrawn nature, there is simply no medical evidence 
that documents any obsessional behavior, impaired speech, 
near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, or inability to establish and maintain 
effective relationships.

In summary, based on the above evidence, there is no basis 
for assigning a rating higher than 50 percent under DC 9411.  
The veteran exhibited arguably only one of the many symptoms 
required for the next higher rating of 70 percent.

Because the veteran has appealed the initial rating, the 
Board must consider the applicability of staged ratings 
covering the time period in which his claim and appeal have 
been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the Board finds that a 70 percent 
rating for is warranted from August 24, 2005.  This is the 
date of the most recent VA examination.

At that time, the veteran reported that he had to leave his 
prior job three years ago because of thoughts of wanting to 
choke his boss.  While he never acted on these thoughts they 
were common enough that he would miss many days from work (1 
or 2 days per week on average).  He stated that his current 
job was as a pharmaceutical sales representative.  He worked 
by himself now and was glad since he was starting to get 
worried that he might lose control.  He reported short-term 
memory problems which had worsened since the last VA 
examination.  He definitely had disturbances of motivation 
and mood.  He did have difficulty in establishing work and 
social relationships, although he did indicate that he and 
his wife were back together.  The examiner noted that while 
the veteran did not appear to have near continuous panic or 
depression, he was clearly overwhelmed at times.  The 
examiner felt that the veteran was very intelligent but had 
quite a short fuse.  Mental status examination revealed that 
the veteran's speech was irritated at times.  His affect was 
constricted and he showed anxiety throughout the examination.  
The diagnosis was PTSD, chronic, severe.  The examiner 
indicated that the veteran's condition had worsened since the 
May 2000 examination.  The GAF score was 47.  

Based on this examination, the Board finds that the veteran's 
current disability picture more nearly approximates the 
criteria for a higher 70 percent rating.

To warrant a 100 percent rating under DC 9411, it must be 
shown by the evidence that there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130.

This type of symptomatology, showing total occupational and 
social impairment, is not shown in the veteran's case.  In 
this regard, the Board notes that the August 2005 VA examiner 
indicted that the veteran "does not totally have an 
inability to establish and maintain effective 
relationships."  In addition, it was noted that he was not 
in any formal psychiatric treatment currently and was not 
taking any psychotropic medications.  Most importantly, the 
symptomatology exhibited during the August 2005 VA 
examination argues against a 100 percent rating.  He did not 
have any impaired abstract thinking.  Nor was he considered a 
threat to himself or others.  The fact that he is able to 
maintain a job as a sales representative as well as maintain 
his personal appearance and hygiene speaks to his ability to 
perform activities of daily living.  The evidence also does 
not show that the veteran is disoriented to time or place or 
that he has memory loss for names of close relatives, own 
occupation, or own name.  Finally, the assigned GAF score, 
47, is indicative of serious, not total, occupational and 
social functioning.  

Based upon these findings and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates a 100 percent evaluation.

In summary, for the reasons and bases expressed above, the 
Board concludes that a rating higher than 50 percent is not 
warranted for PTSD prior to August 24, 2005.  However, a 70 
percent rating is warranted for PTSD from August 24, 2005, 
the date of the VA examination.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The benefit sought on appeal is 
granted to that extent.


ORDER

Entitlement to an initial rating higher than 50 percent for 
PTSD prior to August 24, 2005 is denied.

Entitlement to a rating of 70 percent for PTSD from August 
24, 2005 is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


